number release date id office uilc cca_2009040112481135 ------------------ from -------------------- sent wednesday april pm to -------------------------------------------------- cc subject re ftc calc generally as under us law foreign withholding taxes on interest do not accrue until a cash payment is made there is no liability to withhold and pay over tax to the foreign taxing authority on a daily basis even if interest_income and expense are considered to accrue economically over the period covered by the interest coupon as under us law if the taxpayer sold the note before the interest payment became due it would have no legal liability under foreign law to pay tax on the accrued interest_income the withholding rate on interest could vary depending on whether the holder of the note on the date the coupon is due qualifies for treaty benefits finally if the creditor defaulted and did not make the payment withholding_tax generally would not be payable by the lender these considerations confirm that the fact and amount of withholding_tax liability cannot be determined with reasonable certainty until the coupon is in fact paid and the tax_liability arises therefore the all_events_test for a foreign withholding_tax is not met and the tax does not accrue until the date the payment is made note that the economic_performance requirement does not apply to creditable_foreign_taxes regardless of whether the taxpayer elects to deduct or credit the tax sec_1_461-4 however in the case of a creditable withholding_tax the foreign law legal liability to pay the tax ordinarily will not arise until an actual payment of interest is made at which point the tax is required to be withheld and paid therefore creditable foreign withholding taxes on interest are considered to accrue and are eligible to be credited or deducted in the year the payment is made not in the prior year or years when the associated interest_income accrued for us or foreign tax purposes let me know if you have additional questions on this timing issue thanks
